Exhibit 10.7

REINSTATEMENT OF AND FIRST AMENDMENT TO
SALE, PURCHASE AND ESCROW AGREEMENT

This REINSTATEMENT OF AND FIRST AMENDMENT TO SALE, PURCHASE AND ESCROW AGREEMENT
(this “Amendment”) is dated as of the 16th day of October, 2006, by and between
NORTH ATLANTA REALTY ACQUISITION COMPANY, INC., a Delaware corporation
(“Seller”), and HARVARD PROPERTY TRUST, LLC, a Delaware limited liability
company (“Buyer”).

R E C I T A L S:


A.            SELLER AND BUYER HAVE ENTERED INTO A CERTAIN SALE, PURCHASE AND
ESCROW AGREEMENT, DATED AS OF SEPTEMBER 29, 2006 (THE “AGREEMENT”).


B.            PURSUANT TO THAT CERTAIN LETTER DATED OCTOBER 5, 2006, BUYER
TERMINATED THE AGREEMENT.


C.            SELLER AND BUYER NOW DESIRE TO REINSTATE AND AMEND THE AGREEMENT,
SUBJECT TO THE FOLLOWING MODIFICATIONS.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.             THE AGREEMENT IS HEREBY REINSTATED AND SHALL AGAIN BE IN FULL
FORCE AND EFFECT AS IF THE AGREEMENT HAD NEVER BEEN TERMINATED, SUBJECT ONLY TO
THE MODIFICATIONS SET FORTH BELOW.


2.             SECTION 5.3.2 OF THE AGREEMENT IS AMENDED BY DELETING IN THE
FIRST SENTENCE THE DATE “OCTOBER 16, 2006” CONTAINED THEREIN AND SUBSTITUTING
THE DATE “OCTOBER 18, 2006” IN LIEU THEREOF.


3.             EXCEPT TO THE EXTENT EXPRESSLY PROVIDED HEREIN, THE AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


4.             THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS AND ALL SUCH
COUNTERPARTS WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. 
ANY COUNTERPART COPY OF THIS AMENDMENT THAT IS DELIVERED BY FACSIMILE TO ANY
OTHER PARTY SHALL BE DEEMED DELIVERED BY SUCH SENDING PARTY UPON RECEIPT THEREBY
OF A TRANSMISSION REPORT INDICATING THAT SUCH COUNTERPART HAS BEEN RECEIVED BY
THE OTHER PARTY.

[The Remainder Of This Page Intentionally Left Blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.

SELLER

 

 

 

NORTH ATLANTA REALTY ACQUISITION

 

COMPANY, INC., a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BUYER

 

 

 

 

HARVARD PROPERTY TRUST, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------